Hotjgh, C. J., and Hénby, J.,
dissenting. — As we do not concur in the opinion delivered herein by our associates, it is proper, inasmuch as it is a question of great practical importance, that we briefly state the grounds of our dissent.
By our statutes in relation to fraudulent conveyances, sec. 1, Wag. Stat., page 279, “Every deed of gift and conveyance of goods and chattels, in trust, to the use of the person so making such deed of gift or conveyance, is declared to be void as against creditors existing and subsequent, and purchasers.”
Sec. 2 provides that: “Every conveyance or assignment, in writing or otherwise, of any estate or interest in lands, or in goods and chattels, * * * made or contrived with the intent to hinder, delay or defraud creditors, * * * or to defraud or deceive those who shall purchase the same lands, * * * shall be from henceforth deemed and taken, as against said creditors and purchasers, prior and subsequent, to be clearly and utterly void.”
By sec. 3 it is declared that: “No such conveyance or charge shall be deemed void, in favor of a subsequent purchaser, if the deed or conveyance shall have been duly acknowledged, or proved and recorded, or the purchaser have actual notice thereof at the time of the payment of the purchase money, unless it shall appear that the grantee in such conveyance, or person to be benefited by such charge, was party or privy to the fraud.”
In determining the case at bar the first section need not be considered. It relates exclusively to deeds of gift- *234and conveyances of goods and chattels to the use of the-person making such deed. The second section embraces all conveyances, whether of lands or goods and chattels, made with either of the fraudulent intents specified therein, whether made on a valuable consideration or not. By its express terms a conveyance made with the intent to deceive or defraud subsequent purchasers is-void only as to a subsequent purchaser who is deceived. The third section is emphatic, that if the fraudulent deed has been duly recorded, or the subsequent purchaser has actual notice thereof, it shall be good against him, unless it appear Chat the grantee in the first conveyance was a privy to the fraudulent intent of his grantor. Proof that the grantor in the first deed in- and‘ that the the intent to tenped by it to defraud his creditors, gi-ajntee was privy to it, does not prove defraud subsequent purchasers. It does not even afford ground for such an inference, but the contrary, and so it bas been held in a number of well considered cases. In, Stevens v. Morse, 47 N. H. 535, the court observes: “An intent to defraud creditors is not identical in law with an intent to defraud subsequent purchasers. The statutes of 13th and 27th Elizabeth were aimed at different ends. If ‘the design of passing each statute’ had been the same, the latter statute would have been deemed unnecessary,’ and therefore would never have been enacted. Neither is the existence of one of these-statutes a conclusion, nor, as we think, a prima facie presumption from proof of the existence of the other.” See Roberts on Yoluntary and Fraudulent Conveyances,. 51J 19 Wendell 516; 5 Watts 373.
1 In the case at bar no intent to deceive or defraud, purchasers was alleged or proved. The subsequent purchaser had actual notice of the prior fraudulent conveyance, and if in such case he is held to have a better title-than the children to whom a remainder in fee simple was granted by the first deed, and who cannot be said to have been privy even to the intent of the grantor to-*235defraud Ms creditors, the sections above noticed had no operation whatever as against the fraudulent grantor, who may again and again sell the property and place the proceeds beyond the reach of his creditors. But, if, as is held in the majority opinion, a subsequent purchaser with notice gets a better title than -the grantee in the fraudulent conveyance, what becomes of the rights of the creditors, if before they move against the first grantee the grantor sell and convey to a subsequent purchaser? If the latter gets a title good against them, while one fraudulent conveyance would not defeat creditors, two will. On the contrary, if his title is assailable by creditors, it must be because conveyed in fraud of their rights, and the fraudulent grantor may a third time sell and convey, and so on ad infinitum. He could not set aside either conveyance, or recover the property from the fraudulent grantee, and- yet may transfer the-title and defeat all prior conveyances and fraudulent sales. Such law offers a premium for fraud, and we-must resort to our criminal law for a check upon such villainy as might be perpetrated under the construction of our statute against fraudulent conveyances.
In support of our views we refer to 47 N. H. 532; & Blackf. 391; 8 Iredell Law 340; 5 Watts 378; 11 Texas 149, 478. A subsequent purchaser with notice actual or constructive can hold the land only by proving a specific-intent on the part of the grantor to deceive or defraud purchasers of said land, and that the grantee was privy to such fraudulent intent of the grantor.